In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-2975
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.

ADOM L. DANIELS,
                                        Defendant-Appellant.

                        ____________
       Appeal from the United States District Court for the
        Northern District of Indiana, South Bend Division.
     No. 3:03-CR-22 RM—Robert L. Miller, Jr., Chief Judge.
                        ____________
      ARGUED APRIL 21, 2004—DECIDED JUNE 2, 2004
                    ____________


  Before COFFEY, MANION, and KANNE, Circuit Judges.
  PER CURIAM. In April 2003 a jury found defendant Adom
Daniels guilty of possessing cocaine base with intent to
distribute, 21 U.S.C. § 841(a)(1); possessing a firearm in
furtherance of a drug trafficking offense, 18 U.S.C.
§ 924(c)(1)(A)(I); maintaining a crack house, 21 U.S.C.
§ 856(a)(1); and assaulting a witness to prevent communica-
tion with law enforcement, 18 U.S.C. § 1512(a)(2)(C). After
the verdict, Daniels moved for a judgment of acquittal on
the § 924(c) charge, Fed. R. Crim. P. 29(c), which the
government had pursued on an aiding-and-abetting theory,
see 18 U.S.C. § 2. The district court denied the motion, rea-
soning that the jury had “ample evidence” to find Daniels
2                                                No. 03-2975

guilty. On appeal, Daniels again contends that the § 924(c)
conviction cannot be sustained on an aiding-and-abetting
theory.
  Daniels and his brother Darrell Turner sold crack cocaine
from a rented upstairs apartment in Michigan City, Indi-
ana. Before obtaining a search warrant for the apartment,
the police set up two controlled buys. The first was carried
out on January 30, 2003, by confidential informant Laron
Ross, who had previously arranged with Turner to purchase
two “eight balls” of crack cocaine. After police strip searched
him and equipped him with a wire, Ross was dropped off at
the apartment. Ross testified that when Turner appeared at
the door, he had a handgun in his waistband. The two
walked to the upstairs apartment where Ross saw Daniels.
Turner told Daniels that Ross was the one who wanted the
drugs, and Daniels retrieved the drugs from the pantry and
handed them to Ross. Ross then handed Daniels the money,
and Ross left and was processed by the police.
  Later that same day the police set up a second controlled
buy with Mickey Shipp, a drug user and former drug dealer.
Shipp lived across the street from the brothers’ second-floor
apartment, visited there three or four days a week, and
regularly received visits from Turner at his own home. The
officers wired Shipp, gave him some pre-recorded buy
money, and dropped him off near the apartment. Turner
answered the door with a shotgun in his hands. They went
upstairs, and Turner sold him the crack for $50. Turner was
the only person at the apartment, but Shipp testified that
Turner stated that his brother was “coming back with
enough for all of us.”
  Shipp testified regarding several security measures
that were in place at the apartment to ensure that the
drugs and two brothers were protected. First, the door to
the apartment was secured with a two-by-four. Shipp said
that this would give the brothers more time to dispose of
the drugs if someone came to the residence. Second, a vat of
bleach was kept at all times, so that if the police came the
No. 03-2975                                                 3

drugs could be dropped into the bleach and dissolved.
Finally, Shipp testified that he saw two weapons at the
apartment: “a black shotgun and a revolver.” He said that
he had seen Turner handle the shotgun, and that the
brothers had the guns “[i]n case if anybody tried to rob
them or if the police tried to come inside.”
  The day after the second controlled buy, the police exe-
cuted a search warrant and recovered a loaded .12 gauge
shotgun, a loaded .38 caliber handgun, and $493.85—
including the $50 from Shipp. Daniels was not present at
the time, but he was arrested several days later inside the
apartment. When arrested, Daniels was carrying $50 of the
pre-recorded buy money from the drugs purchased by Ross.
   The § 924(c) conviction is premised on Turner’s possession
of a handgun when he took informant Ross upstairs to get
the crack from Daniels during the first controlled buy. The
§ 924(c) conviction yielded a five-year sentence that is
consecutive to Daniels’ sentences for the other three con-
victions, and Daniels argues here that the jury’s ver-
dict—finding him guilty under the aiding-and-abetting
theory for Turner’s possession of the handgun during a
trafficking offense—was not supported by sufficient evi-
dence. More specifically, he argues that he did not commit
an affirmative act that facilitated the possession of the
firearm by Turner, and thus cannot be criminally liable
under an aiding-and-abetting theory.
  A defendant may be held liable for aiding and abetting—
a violation of § 924(c) if the government proves that “the
defendant knowingly and intentionally assisted the princi-
pal’s” use or possession of a firearm during a violent felony
or drug trafficking offense. United States v. Taylor, 226 F.3d
593, 596 (7th Cir. 2000); see United States v. Woods, 148
F.3d 843, 848 (7th Cir. 1998). The defendant must know,
either before or during the crime, that the principal will
possess or use a firearm, and then after acquiring knowl-
4                                               No. 03-2975

edge intentionally facilitate the weapon’s possession or use.
Taylor, 226 F.3d at 596; Woods, 148 F.3d at 848. “Merely
aiding the underlying crime and knowing that a gun would
be used or carried cannot support a conviction under 18
U.S.C. § 924(c),” Woods, 148 F.3d at 848 (emphasis deleted),
because the defendant must aid and abet the possession, or
carrying, or use of the weapon. See Taylor, 226 F.3d at 597.
  Of these two elements—knowledge and facilitation—
Daniels challenges only the element of facilitation. He con-
cedes that he knew that Turner had a gun: “In this case it
cannot be realistically disputed that the jury could reason-
ably infer that the Appellant was aware, at least on the
morning of January 30, 2003, that his brother [Darrell]
Turner was in possession of a firearm and that possession
was directly related to the drug trafficking which was to
take place at [the apartment] some time that morning.” But
he contends that the jury could not reasonably find that he
facilitated Turner’s possession of the gun, arguing that
“there was no evidence of an affirmative act demonstrating
that the Appellant intentionally facilitated the weapon’s
possession.”
  We have stated that “ ‘[o]nce knowledge on the part of the
aider and abettor is established, it does not take much to
satisfy the facilitation element.’ ” Woods, 148 F.3d at 848
(quoting United States v. Bennett, 75 F.3d 40, 45 (1st Cir.
1996)). Woods provides several examples of conduct that
will satisfy the facilitation element, including transporting
the principal and firearm to the scene of the crime, encour-
aging others to use a gun in the commission of the underly-
ing crime, and benefitting from the use of a gun.
  In Woods we endorsed the position that under § 924(c), a
jury may reasonably infer that the defendant facilitated his
accomplice’s gun violation if the defendant benefitted from
the gun. Woods, 148 F.3d at 848 (citing United States v.
Medina, 32 F.3d 40, 46-47 (2d Cir. 1994) (holding that
a division of labor may amount to facilitation where an un-
No. 03-2975                                               5

armed person’s presence during a robbery makes it easier
for the co-conspirator to carry a firearm) and United States
v. Morrow, 977 F.2d 222, 231 (6th Cir. 1992) (en banc)
(holding that an inference of facilitation was appropriate
where both the aider and the principal benefitted from the
presence of the firearm)).
  Daniels and Turner had different tasks when Ross pur-
chased the crack during the first controlled buy. Turner
answered the door with a visible weapon in his waistband,
led Ross upstairs, and instructed Daniels that Ross was the
one who wanted two eight balls. Daniels gathered the
drugs, handed the crack to Ross, and collected the money,
all of which occurred while Turner’s gun was visibly dis-
played in his waistband. Under Medina, this was sufficient
evidence for a jury to reasonably infer that Daniels facil-
itated Turner’s possession of the weapon during the drug
deal because by handling the drugs and money he allowed
Turner to devote his attention solely to the task of provid-
ing armed security. See Medina, 32 F.3d at 47 (division of
labor theory).
  In addition, Daniels benefitted from the protection of
the firearm. Turner and Daniels relied upon several levels
of security in their drug trafficking operation, including
answering the door with a weapon. Shipp testified that
anyone who answered the door brought a weapon, and this
was true as well when Daniels answered the door. This
system benefitted Daniels, specifically during Ross’s con-
trolled buy, because Turner made the first contact and
assured that Ross could see the gun before he ever reached
Daniels or the drugs.
                                                AFFIRMED.
6                                        No. 03-2975

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—6-2-04